DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Portugal on 7/17/2020. It is noted, however, that applicant has not filed a certified copy of the 11978 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two halves are affixed to each other by a hinge” recited in Claim 2, the profiles affixed to three sides of the roof tent recited in Claim 2, and the profiles disposed along the entire perimeter of the roof tent recited in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites that “the push button is disposed on the rear profile and is adapted to release the oblique skirt from the locking groove, upon minimal pressure applied to the push button, to open the roof tent.” There is no detail in the discussion of the operation of the push button in the specification. There is no obvious connection between the “button” (element 4) in the applicant’s figures and any other element, other than the fact that the button is located on a lower front side of the lower profile. At such a location, it is impossible to understand how the button can be operated to “release the oblique skirt [3-a] from the locking groove [2-a]”; it appears that any pressure on the button would actually urge the skirt further into the groove, rather than disengaging the two profiles.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the two halves are connected by a hinge and that three side of the roof tent have profiles. However, it appears that the profiles must be disengaged by a motion proceeding from Figure 3 to Figure 1, where the top half is rotated inward and counterclockwise. It is unclear how a top half with three sides connected by profiles and fourth sides hinged together could allow the top halves of the profiles to rotate in such a manner in disengage the profiles.
Claim 3 recites that “the plurality of profiles are disposed along the entire perimeter of the roof tent, with one half being totally separable from the other.” As with Claim 2, is it unclear how the profiles would be able to rotate and disengage as shown in the progression from Fig. 3 to Fig. 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiant in US Patent 4502725.
Regarding Claim 1, Wiant teaches a roof tent closure mechanism comprising a roof tent made up of two halves, an upper half (11) and a lower half (12), a plurality of profiles on outer edges of the two halves (see Fig. 6-8), a pronounced skirt (30/31) on an edge of one of the profiles, a locking groove (within 38/39) in a lower edge of another profile, and a “push button” (17/18), wherein a front profile (36/38/39/40) is mounted on an edge of the upper half of the roof tent, and this profile is fitted with the locking groove that is adapted to allow two profiles to fit together, wherein a rear profile (20/30/31/32) is mounted on an edge of the lower half of the roof tent, said rear profile featuring a pronounced oblique skirt (30) facing inside the roof tent that is adapted to slot into the locking groove of the front profile under minimal pressure, to close the roof tent, and wherein the push button is disposed on the rear profile and is adapted to release the oblique skirt from the locking groove, upon minimal pressure applied to the push button, to open the roof tent. 
Regarding Claim 3, Wiant teaches that the plurality of profiles are disposed along the entire perimeter of the roof tent, with one half being totally separable from the other. 
Regarding Claim 4, Wiant teaches that the profiles are made of polymeric material to allow for some flexibility (“molded from plastic”).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasor in US Patent 4406387.
Regarding Claim 1, Rasor teaches a roof tent closure mechanism comprising a roof tent made up of two halves, an upper half (18) and a lower half (20), a plurality of profiles on outer edges of the two halves (see Figs. 9-10), a pronounced skirt (42) on an edge of one of the profiles, a locking groove (at 30) in a lower edge of another profile, and a “push button” (80), wherein a front profile (30/32) is mounted on an edge of the upper half of the roof tent, and this profile is fitted with the locking groove that is adapted to allow two profiles to fit together, wherein a rear profile (42/44/46) is mounted on an edge of the lower half of the roof tent, said rear profile featuring a pronounced oblique skirt (42) facing inside the roof tent that is adapted to slot into the locking groove of the front profile under minimal pressure, to close the roof tent, and wherein the push button is disposed on the rear profile and is adapted to release the oblique skirt from the locking groove, upon minimal pressure applied to the push button, to open the roof tent. 
Regarding Claim 2, Hubbard teaches that the two halves are affixed to each other with a hinge (46), and the plurality of profiles are affixed to at least three sides of the roof tent. 

Response to Arguments
Applicant's arguments filed 12/13/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636